Citation Nr: 1712037	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to September 1968.  This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee granted service connection for PTSD and assigned an initial rating of 30 percent.  The issue of entitlement to a TDIU due to PTSD was raised by the Veteran's attorney.  In a June 2014 remand, the Board took jurisdiction of that issue under Rice v. Shinseki, 22 Vet. App. 447 (2009) as it was part and parcel of the Veteran's increased rating claim.  

In May 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) at the Nashville RO.  A transcript of that proceeding is located in Virtual VA.  

As noted herein, this matter was remanded by the Board in June 2014, and have since been returned for further appellate review.  This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and a copy of the May 2013 hearing transcript, and other documents that are duplicative of those in VBMS or not relevant to the issues on appeal.  

FINDINGS OF FACT

1.  For the entirety of the appeal, the Veteran's PTSD more nearly approximates total occupational impairment and social impairment due to symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, inability to establish and maintain effective relationships, difficult adapting to stressful circumstances, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.

2.  The Veteran is unemployable due to his service-connected PTSD, for which a total scheduler evaluation is being granted herein.  Service connected bilateral hearing loss and erectile dysfunction, both evaluated as non-compensable, do not alone or in combination render the Veteran unemployable.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 100 percent evaluation for his service-connected PTSD are met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision with regard to the Veteran's PTSD claim, however, any deficiencies in VA's duties to notify and assist the Veteran with this issue decided herein is moot.  With regard to the Veteran's TDIU claim, VA's duty to notify was satisfied in a June 2014 letter.

The duty to assist the Veteran with his TDIU claim has also been satisfied.  The Veteran's service treatment records and all identified and available post-service medical are in the claims file.  The Veteran has not identified any available relevant outstanding records.  The Veteran was also afforded VA examinations in December 2015.  The Board finds that the VA examinations in this case are adequate.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case, and the duty to assist is satisfied.

The Board also finds compliance with the Board's June 2014 remand directives.  Specifically, in that prior remand, the Board requested outstanding treatment records, all appropriate notice be provided to the Veteran and his representative, and a new VA examination to assess the current severity of his PTSD.  Review of the record shows that the outstanding treatment records were associated with the claims folder, the Veteran and his representative were provided with appropriate notice, and new VA examinations were conducted.  The RO then issued a Supplemental Statement of the Case addressing the newly-received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal, and the hearing focused on the elements necessary to substantiate the claims.  Also, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not now required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

Increased Rating: PTSD

The Veteran seeks an initial rating higher than 30 percent for service connected PTSD.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

For an appeal of an initial disability rating, as is the case here, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability rating, the Board is required to consider whether the Veteran is entitled to separate ratings for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 21 to 30 reflects behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgement (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. 4.126(a) (2016).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluation the level of disability from a mental disorder, the extent of social impairment in considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. 4.126(b) (2016).

Private treatment records from Dr. R.P. show that in November 2010 the Veteran presented for his first psychiatric evaluation with symptoms of insomnia, depression, and possible PTSD. The Veteran relayed that it was difficult to be around people, and that over the past few weeks he was having trouble sleeping and was reliving episodes from the past. He gave an occupational history of working at the Washington D.C. Fire Department where he retired as fire chief. He reported living with his girlfriend, D.M., of 12 years, and that she had been concerned about him. He said he had cut himself off from activities with other family members, and was considering an in-patient PTSD program at VA. The psychiatrist identified ongoing symptoms of flashbacks, nightmares, trouble sleeping, anxiety, phobic avoidance, tearfulness, worry, insomnia, fluctuating appetite, fluctuating energy, poor concentration, and sense of loss. Mental status examination showed the Veteran to be alert and oriented. His speech was coherent and goal directed, but had a staccato quality. His mood was described as "don't know," and he had a tearful affect at times. He denied any suicidal or homicidal ideation, and there was no evidence of psychosis. Cognition appeared generally intact, and insight and impulse control were good. Dr. R.P. diagnosed delayed-onset PTSD and depressive disorder not otherwise specified, and assigned a GAF of 50.  
 
In a December 2010 statement the Veteran wrote that when he was discharged he was a "nervous wreck," could not sleep at nights, and that his mind "raced with fear and helplessness."  He reported those symptoms had been present ever since, but that he had been too ashamed to discuss them.  In another statement, the Veteran reported that he had retired from the fire department, and that his war related memories had made his life miserable.

A December 2010 VA psychiatry record notes that the Veteran had a previous psychiatric history of PTSD and had been referred for group therapy.  He reported that he was exposed to multiple life threatening, traumatic events during the Vietnam War.  He stated he continued to re-experience those events by continuing to see images or have dreams of the events and feeling as if the traumatic event was recurring.  He also reported symptoms of difficulty concentrating, hypervigilance, depression, often staying home, low energy, and tiredness.  He denied suicidal or homicidal ideation, or visual or auditory hallucinations.  

On mental status examination, the Veteran had good grooming and was attentive.  There was no psychomotor abnormality, and he maintained good eye contact.  His speech was normal, his mood was sad, and his affect was calm.  Though processes were logical, linear, and organized, and his thought content was focused on current symptoms.   There was no evidence of delusions.  The Veteran was alert, oriented, and had good concentration and attention.  His recent and remote memory were good, his abstract thinking was intact, his intelligence was above average.  Impulsivity, insight, judgment, and reliability were good.  The psychiatrist diagnosed PTSD and assigned a GAF upon admission of 65.   

At a January 2011 VA psychiatry appointment,  mental status examination showed the Veteran to have good grooming and hygiene.  There was no psychomotor or speech abnormality; thought processes were logical, linear, and organized; and thought content was focused on current symptoms.  His mood was good and his affect was bright, and he was alert and oriented.  Concentration, attention, memory, impulsivity, insight, judgment, and reliability were all good.  There was no evidence of suicidal or homicidal ideations, visual or auditory hallucinations, or delusions.  

A February 2011 psychiatry record reported findings similar to the prior month.  The psychiatrist assigned a GAF of 65. 
The Veteran was afforded a VA PTSD examination in February 2011.  He reported first seeking treatment for PTSD in September 2010, and that he had a fair reaction to therapy where his anxiety was somewhat reduced but continued, and his nightmares felt very real.  Socially, the Veteran reported being married to his second wife for 32 years but that they had been separated for 15 and that he was in a relationship with another woman for 12 years.   He reported having a relationship with his adult son, and a distant relationship with his adult daughter.  The Veteran had a brother with whom he could speak to about personal issues, and about 10 friends who were mostly cousins.  The Veteran denied a history of suicide attempts or assaultiveness.  

On mental status exam, the Veteran was clean and appropriately dressed.  Speech and psychomotor activity were unremarkable.  His attitude was cooperative, friendly, relaxed, and attentive.  His mood was "tired," and his affect was normal.  He was fully oriented, although unable to subtract serial sevens.  Thought processes and content were unremarkable, and there was no evidence of delusions.  He understood the outcome of behavior, and his intelligence was average.  There was evidence of sleep impairment.  The Veteran did not behave inappropriately, nor did he have obsessive or ritualistic behaviors or panic attacks.  There was no evidence of hallucinations, or homicidal or suicidal thoughts.  The Veteran's impulse control was good, and he had no episodes of violence.  His remote memory was mildly impaired, his recent memory was moderately impaired, and his immediate memory was normal.  The examiner indicated the Veteran did not have the ability to maintain minimum personal hygiene.

Regarding PTSD symptoms, the Veteran reported having nightmares about his time in Vietnam a few times per year, and having distressing and intrusive memories on a daily basis. He reported avoiding things that reminded him of the war, and that he did not like to be around crowds or go to family functions. He said that he felt detached from others, and irritable when he left the house and that generally he did not leave his house other than to go to the dump.  He reported that his problems with concentration make it difficult for him to stay on task and indicated that he was always looking for danger in his environment.  The examiner diagnosed PTSD and assigned a GAF of 55 due to the Veteran's level of social isolation.
Regarding social and occupational functioning, the Veteran relayed that he retired in 1996.  He reported that when he worked he had problems getting along with his coworkers, and said that he hated his coworkers and they hated him.  He additionally reported that his irritability and anger led to conflict with his wife and children over the years.  The Veteran stated he had no friends outside of his brother and cousins.  The examiner opined that there was not total social and occupational impairment due to PTSD, but that PTSD did result in deficiencies in judgment, thinking, family relations, work, and mood.  

At a March 2011 VA psychiatry consultation, the Veteran reported current symptoms of trouble sleeping, reduced interest in things he used to enjoy, and difficulty with concentration and attention.  The Veteran reported that his highest level of education was high school, and that following discharge he worked for the Federal government as a fire fighter, fire inspector, and fire chief over a period of 21 years before taking an early retirement.  The Veteran reported that he took an early retirement due to developing and inability to get along with his coworkers.  The Veteran said he had been unable to find steady work since that time.  Mental status examination showed the Veteran to be slightly disheveled.  His mood was euthymic and his affect was congruent.  Speech was fast and occasionally difficult to understand, which the psychiatrist attributed to dentition.  The Veteran denied suicidal or homicidal ideations, or auditory or visual hallucinations.  Overall, the Veteran's thoughts were logical and linear, and no psychotic symptoms were elicited.  The psychiatrist diagnosed anxiety disorder, not otherwise specified, and assigned a GAF of 65.

April 2011 through July 2011 VA psychiatry records show that the Veteran's GAF scores ranged from 65 to 80, with no significant abnormal findings on mental status examinations.  Also, in July 2011, D.M. wrote that the Veteran had severe emotional issues, and was often too depressed to do anything.  She reported the Veteran had problems with large crowds of people, and often isolated himself at home.  She also said the Veteran had problems completing tasks around the house because he would become consumed by his own thoughts and memories and would tune everything else out.  

In an August 2011 letter a friend of the Veteran, H.C., wrote that the Veteran needed inpatient care for his PTSD because he was seeing and hearing different things during the day, and had nightmares.  H.C. reported that the Veteran was disgusted by people in general, aloof, and did not have any friends.  H.C. also said that the Veteran's personal appearance had become poor over the prior 7 to 8 months and that he did not shave or change his clothes.  

In October 2011, the Veteran wrote that he did have auditory hallucinations of someone calling his last name, and that he daydreamed often about ending his life and trying to figure out a way to do so that would not upset his family.

The Veteran was hospitalized from April 30, 2012 through May 11, 2012 for worsening depression.  In a May 2012 discharge summary, it was reported that the Veteran presented in April 2012 for admission reporting that he was experiencing increased depression, feeling overwhelmed, had frequent crying spells, and feelings of helplessness and hopelessness.  He further reported an auditory hallucination of a man calling his name.  The Veteran reported significant sleep impairment, nightmares, flashbacks during which he would feel like he was being shot at.  He reported not wanting to go out due to being bothered by crowds and loud noises.  He further admitted to increased alcohol use.  The impression was PTSD, severe major depressive disorder with psychotic features, and alcohol abuse.  The Veteran's GAF at that time was 25.  During the hospital course the Veteran underwent alcohol detox, and his medications were adjusted.  His GAF on discharge was 60, and his diagnoses were bipolar disorder with psychotic features, PTSD, and alcohol abuse.

From May 2012 to July 2012 the Veteran was treated for alcohol abuse disorder.  In a May 2012 VA addiction severity note, it was reported that the Veteran experienced serious depression, serious anxiety or tension, hallucinations, difficulty understanding, poor concentration, and memory problems.

At a February 2013 VA appointment, mental status examination showed the Veteran was groomed, alert, and oriented.  He made good eye contact, and had no psychomotor agitation.  His attitude was pleasant, and his speech was within normal limits.  His thought process was goal directed and thought content was appropriate.  The Veteran's mood was labile with a congruent affect.  Insight was good and judgment was intact.  The Veteran denied suicidal or homicidal ideations.  He had continued in his sobriety.

In a March 2013 VA treatment note, it was reported that the Veteran denied significant exacerbation of depressive symptoms or passive auditory hallucinations.  Mental status examination findings were unchanged from February 2013.

At a May 2013 psychiatry appointment, the Veteran reported hearing voices that talked about him, and having good and bad days.  He reported ongoing limited social interaction.  Mental status examination showed the Veteran to be well kept, relaxed, and cooperative.  He showed no impairment reflective of disordered mentation.  All components of memory were grossly normal, and his insight and judgment were good.  The psychiatrist assigned a GAF of 65.  At another VA appointment that month, the Veteran reported having several days of depression and fractured sleep.

Of record is a May 2013 vocational assessment conducted by vocational specialist C.Y.  After reviewing the Veteran's claims file, C.Y. opined that the level of symptomatology referenced in the October 2011 statement of the case would preclude the Veteran from finding any entry level work in the present employment climate where unskilled work is rare and in demand by healthy people.  C.Y. assessed the Veteran as vocationally unskilled, with a GED and outdated skills.  C.Y. noted that the Veteran left his prior job in 1998 because of his poor relationship with coworkers described as "they hated me, and I hated them."  In light of the Veteran's documented PTSD symptoms, C.Y. opined that the Veteran would be unable would be unable to cope in a work environment with close supervision, and that he had was totally disabled from working due to PTSD.  In support of that opinion, C.Y. highlighted that the Veteran had PTSD symptoms of poor concentration, reluctance to leave the house, and other serious symptoms reflected in his recent GAF scores of 55.  As the Veteran would be competing with healthier individuals for unskilled, entry level jobs, C.Y. concluded that employment opportunities for the Veteran were non-existent.
At the May 2013 Board hearing, the Veteran testified that he had to take an early retirement due to his inability to get along with his coworkers.  The Veteran reported that since then he attempted to return to the workforce but after a few months he could no longer handle being around others.  Regarding social relationships, the Veteran reported speaking with a few cousins via telephone on occasion.  Overall, he reported that he mainly spent his time in his home feeling depressed and not wanting to go anywhere or see anyone.  He reported having panic attacks a few times a week, and feeling like he did not want to live anymore.  Regarding his recent VA examination, the Veteran reported that he felt rushed and did not fully disclose all his symptoms.  D.M. testified that the Veteran spent most of his time alone watching news, and that he could not concentrate well enough to complete simple tasks around the house.  She related that the Veteran had attempted to paint her house but began talking to himself and walked off, leaving paint to run down the walls on to the floors.  D.M. further reported that the Veteran neglected his personal hygiene, and that she had to "really get onto him" about taking a shower or getting a haircut.  The Veteran had difficulty providing further hearing testimony as he reported that he was so nervous that he could not think.

In a June 2013 letter, the Veteran's representative argued that the Veteran's PTSD should be rated at 70 percent, and that his PTSD symptomatology rendered him unable to maintain substantially gainful employment. 

At a September 2013 VA psychiatry appointment, the Veteran reported difficulty sleeping with vivid and strange dreams, and occasional nightmares.  He reported auditory hallucinations that occurred several times per week that were derogatory and threatening in nature.  On mental status examination, the Veteran had appropriate hygiene, and was alert and oriented.  The Veteran sat on the edge of his seat during the appointment.  His mood was described as "I do better if I stay to myself," and his affect was slightly anxious.  His thought process and content was linear and goal directed.  There were no observed or reported auditory or visual hallucinations, or suicidal or homicidal ideations.  His insight and judgment were fair.  The psychiatrist assigned a GAF of 60. 
 
In a November 2013 VA psychiatry note, it was reported the Veteran was still hearing voices, had intermittent episodes of sadness and anxiety, and ongoing sleep problems.  The psychiatrist assigned a GAF of 58.  At a January 2014 VA psychiatry appointment, findings were relatively unchanged.  

In April 2014 the Veteran was hospitalized for 8 days after presenting to the VA emergency room with complaints of feeling depressed, anxious, and hearing voices that told him to do things.  On admission, the Veteran reported passive suicidal ideation without plan, and that his depression had worsened over the prior months.  He further reports sad mood, hopelessness, avoidance of groups and large family gatherings, anxiety, and hypervigilance.  Mental status examination on intake showed the Veteran to be unshaven and moderately groomed.  He had no psychomotor agitation, and his speech was spontaneous with normal rate, volume, and articulation.  His mood was depressed and anxious, and he had a full range, mildly anxious affect.  His thought process was linear, and his thought content displayed preoccupation with depression, panic attacks, and getting medication for his auditory hallucinations.  There was no evidence of paranoia or delusions.  The Veteran's concentration and attention were intact.  He denied present suicidal or homicidal ideations, or visual hallucinations.  He did report current auditory hallucinations.  His insight on his illness was fair, and his judgment and impulse control were limited.  The Veteran's GAF on admission was 35.  

During his in-patient stay, the Veteran was diagnosed with schizoaffective disorder in addition to already diagnosed PTSD, alcohol abuse in sustained early remission, and bipolar disorder.  Mental status examination upon discharge showed the Veteran's psychomotor activity and speech to be the same.  His mood was "good" and his affect was euthymic.  His thought process remained linear, and his thought content was local and goal directed.  He denied current suicidal or homicidal ideations, or auditory or visual hallucinations.  Insight, judgment, and impulse control were unchanged from admission, and he was assigned a GAF of 48.

In a June 2014 VA record it was noted that the Veteran described his current mood as "so-so," and stated that it fluctuated.  He reported ongoing sleep difficulty, being awakened nightly by nightmares.  Overall, he reported poor energy and motivation, racing thoughts, and easy irritability.  He further reported that he experienced panic attacks every other day.  He continued to endorse hypervigilance and anxiety in crowds.   Mental status examination showed the Veteran to have good personal hygiene and good eye contact.  His attitude was calm and cooperative, and he was alert and oriented.  His speech was spontaneous with normal rate, volume, and articulation.  His mood was "so-so" and his affect was mildly depressed.  Memory and concentration were intact.  The Veteran's thought process was linear and goal directed, and his thought content was appropriate.  Insight, judgment, and reliability were fair.  The psychiatrist assigned a GAF of 65.

In a September 2014 statement, the Veteran wrote that he could no longer work for the following reasons: he could not be around people because they made him very nervous, he had been in a mental ward on occasion, the medicine he took made him unable to function, he heard voices that made him upset, he had bad panic attacks, he lost interest in all things, and he could not remember anything anymore.

The Veteran underwent another VA PTSD examination in October 2014, at which time the VA examiner reported that the Veteran's PTSD, the only mental disorder identified, caused total occupational and social impairment.  The examiner identified current symptoms of depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often and panic attacks that occurred more than once a week; chronic sleep impairment; mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships, and persistent delusions or hallucinations. The examiner noted that the Veteran had been hospitalized on several occasions for suicidal ideations since he was last examined, and was currently in treatment.  

In July 2014, August 2014, September 2014, April 2015 and October 2015 psychiatry notes, it was reported that the Veteran presented for follow-up of hearing voices.  The Veteran said that he felt down at some times, anxious at times, and better at others.  He consistently denied thoughts of hurting himself or others.  On mental status examination, the Veteran was consistently calm and cooperative without psychomotor abnormality.  Speech was normal, thought processes were logical and well directed.  There was no evidence of suicidal or homicidal ideations, and insight and judgment were adequate.  Current diagnoses of unspecified psychotic disorder, PTSD, alcohol dependence in sustained full remission, and major depressive disorder in full remission were noted.

The Veteran underwent a review VA PTSD examination in December 2015.  The examiner noted diagnoses of PTSD, unspecified psychotic disorder, and alcohol dependence in remission.  The examiner indicated they were unable to differentiate what symptoms were attributable to each diagnosis due to overlapping of symptoms.  Since he was last examined, the Veteran' reported increased tension in his relationship with his girlfriend due to the Veteran's isolation and irritability.  The Veteran was still unable to work also due to irritability and isolation, as well as due to poor productivity and reliability.  The Veteran also reported that he continued to hear voices of people he met while on duty in Vietnam.  On mental status examination, the Veteran was awake, alert, and oriented.  His appearance was normal, and he showed no unusual gestures or grimaces.  His affect was flat.  The Veteran's fund of general information was within normal limits, his recent and remote memory were intact, and his judgment was normal.   The Veteran had difficulty subtracting serial sevens.  The Veteran reported auditory and visual hallucinations that included vague voices and seeing people who were not there.  The Veteran denied suicidal or homicidal ideations and delusions.  The examiner reported that the Veteran had significant symptoms of PTSD that included hypervigilance, chronic sleep disturbance, flashbacks, poor concentration, social isolation, irritability around others, and auditory and visual hallucinations.  The examiner reported that the Veteran manifested depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, inability to establish and maintain effective relationships, difficult adapting to stressful circumstances, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The examiner then indicated the Veteran's mental health conditions produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Resolving all reasonable doubt in the Veteran's favor the Board finds that service-connected PTSD has more nearly approximated the 100 percent rating criteria for the entire period on appeal. 38 C.F.R. §§ 4.3, 4.130, DC 9411.   At the outset, while the Veteran has been diagnosed with multiple mental health conditions during the pendency of the appeal, the 2015 VA examiner indicated that it was not possible to distinguish what symptoms were attributable to what diagnosis.  Thus, the Board finds that the manifestations of the Veteran's service-connected PTSD cannot be separated from the manifestations of the non-service-connected conditions based on the medical evidence of record.  Thus, all manifestations must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

First, aspects of the Veteran's PTSD symptomatology are expressly contemplated by the 100 percent rating criteria.  Those symptoms include persistent hallucinations, and intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene.  The Veteran's intermittent inability to maintain minimal personal hygiene was noted as early as 2011 by the 2011 VA examiner, and reported in lay statements from H.C. and D.M.   The Veteran also endorsed frequent auditory and visual hallucinations as early as 2011.  The 2015 VA examiner also identified serious symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, inability to establish and maintain effective relationships, difficult adapting to stressful circumstances, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.

For the entire period on appeal, the Veteran's PTSD caused him to be unable to function in a work environment due to anger, irritability, nervousness around others, social isolation, difficulty understanding commands, and poor concentration.  The Veteran has competently reported that such symptoms caused him to take an early retirement, and prevented him from returning to the workforce thereafter.  The Board finds the Veteran credible as his testimony is internally consistent and consistent with other evidence of record dating from as early as 2010.  While the 2011 VA examiner indicated the Veteran's PTSD did not produce total occupational impairment, that examiner did note that the Veteran isolated at home, had problems with concentration that made it difficult to stay on task, and had deficiencies in work due to PTSD.  More recently, the 2015 VA examiner indicated that the Veteran's PTSD rendered him unable to work also due to irritability and isolation, as well as due to poor productivity and reliability. Those symptoms identified by the 2015 VA examiner have been present for the entire period on appeal. The Board finds sufficient evidence to show that the Veteran's PTSD results in total occupational impairment. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Also, the Veteran has been hospitalized for psychiatric reasons twice during the pendency of this appeal, with GAFs during those times ranging from 25 to 35 indicative, at worst, of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgement (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  While the Board acknowledges brief periods during this appeal where the Veteran's symptomatology improved (e.g. GAFs ranging 65 to 80), in light of the frequency of more severe symptoms, including multiple psychiatric hospitalizations, the Board finds that the Veteran's PTSD more nearly approximated the 100 percent criteria for the entire period on appeal.  38 C.F.R. §§ 4.126(a), 4.130, DC 9411.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In this case, the Veteran is service connected for bilateral hearing loss and erectile dysfunction in addition to PTSD, both evaluated as non-compensable.  As a result of this decision, the Veteran's PTSD is rated at 100 percent for the entire period on appeal.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded-if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the veteran is already receiving a 100 percent scheduler rating for that disorder.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

In a September 2014 Application for Increased Compensation Based on Unemployability, the Veteran wrote that all service-connected conditions prevented him from securing or following any substantially gainful occupation.  In an accompanying statement, the Veteran only detailed symptoms associated with PTSD as impacting his ability to work.  Specifically, the Veteran wrote that he could not be around other people because he was very nervous, that he was in and out of mental wards, that his medication made him unable to function, that he heard too many voices, that he was paranoid that others were always talking about him, that he had lost interest in many activities, and that he could not remember well anymore.  Throughout this appeal, the Veteran has repeatedly asserted that he cannot work due to irritability and nervousness around others, which led him to take an early retirement and prevented him from finding employment thereafter.

Pursuant to the Board's 2014 remand directives, VA secured medical examinations and opinions regarding the impact of the Veteran's other service-connected conditions on his employability.  In a December 2015 VA audiology examination report, the audiologist adequately noted that the Veteran's bilateral hearing loss produced difficulty understanding speech, especially women's voices.  The audiologist opined that the Veteran's hearing loss alone would not be a barrier in a wide range of employment settings.  In support of that opinion, the audiologist noted that many individuals with the Veteran's degree of hearing loss function well in many occupational settings, though the level of hearing loss may interfere with some vocations.  Functionally, the Veteran's hearing loss would only interfere with his ability to understand conversations in background noise and in situations where he was unable to see the speaker.  Thus, he may have trouble working well in noisy environments and in environments that require him to often use non face-to-face communications.  However, with a reasonable accommodation, the Veteran should be able to perform most jobs for which he had the training and background.  The audiologist further noted that most occupations did not set physical requirements for hearing, although some occupations including firefighters would.  

In a December 2015 VA male reproductive system examination report, the examiner opined that the Veteran's erectile dysfunction did not render him unemployable, as the condition had no bearing on employment.

Based on the foregoing, the Board finds that entitlement to a TDIU is not warranted.  The Board acknowledges that the Veteran previously worked as a firefighter and that the 2015 audiologist noted that a firefighter occupation may set physical hearing requirements.  However, the Board does not find that this demonstrates the Veteran is unemployable secondary to his non-compensable hearing loss disability.  While the Veteran did have an employment history as a firefighter, he also served in the capacity of a fire inspector, which is not a firefighting position.  Additionally, the Veteran reported working briefly in maintenance following retirement, and there is no indication that position had physical hearing requirements.  The Veteran reported leaving his prior positions due to symptoms of PTSD, not hearing loss or erectile dysfunction.  Moreover, other than generally reporting that he is unemployable due to all service-connected conditions, the Veteran has not described how his hearing loss disability or erectile dysfunction interferes with his ability to secure or maintain substantially gainful employment.  There is no other evidence of record to indicate that the Veteran's bilateral hearing loss or erectile dysfunction render the Veteran unable to follow a substantially gainful occupation.  The only service-connected condition that impacts the Veteran's employability is PTSD, for which he is now rated at 100 percent for the entire period on appeal.  Accordingly, the Board cannot award entitlement to a TDIU based only on PTSD as the Veteran is already in receipt of a 100 percent rating for PTSD due to total occupational impairment.  Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  As such, entitlement to a TDIU is denied.


ORDER

Entitlement to an initial 100 percent rating for PTSD is granted for the entirety of the appeal period.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


